DETAILED ACTION

1.	The Office Action is in response to RCE filed on 06/06/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 06/06/2022 has been entered.
        
Status of Claims
4.	The amendment filed on 05/16/2022. Claims 1-6,  9, 11-14,  have been amended;  Claims 1-20 are pending.

Allowable Subject Matter
5. 	Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	1).	The amendment 05/16/2022 overcome the 103 rejection in the final rejection 03/16/2022.
2).	Examiner has indicated claim 17 and its dependent claims 18-20 are allowed in the final rejection 03/16/2022.
3).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to design a camera with adaptively subsampled calibration look-up table which is used for compensate different level of distortions of the optical system of the camera by correct images captured by the camera based on the look-up table ; such unique design is allowable.
The prior arts (IRISAWA et al. (US 20120044369)  and in view of  Capello et al. (US 4876726) and further in view of  Wahadaniah et al. (US 9154788))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of IRISAWA, Capello and Wahadaniah to achieve the same invention as claimed in the instant claim.
Claims 2-8 would be allowable because they depend on claim 1.
. 
4)	Claim 9 is allowed with the similar reason as claim 1.
Claims 10-16 would be allowable because they depend on claim 9.
5).	For independent claim 17, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to design a calibration system with adaptively subsampled calibration look-up table which has multiple level of subsampling; when an image quality is not reach a threshold, next-level of subsampling is used  till the quality level is reached; such unique design is allowable.
The prior arts (IRISAWA et al. (US 20120044369)  and in view of  Capello et al. (US 4876726) and further in view of  Wahadaniah et al. (US 9154788))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of IRISAWA, Capello and Wahadaniah to achieve the same invention as claimed in the instant claim.
Claims 18-20 would be allowable because they depend on claim 17.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423